DETAILED ACTION
	This Office action is responsive to communication received 06/16/2021 – application papers received, including Power of Attorney, Miscellaneous Letter and IDS; 08/30/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CIP of 17/138,618 12/30/2020 which is a CIP of 17/127,061 12/18/2020 PAT 11433284 which is a CIP of 17/085,474 10/30/2020 PAT 11202946 which is a CON of 16/833,054 03/27/2020 PAT 11020639 which is a CIP of 16/286,412 02/26/2019 PAT 10625127 which is a CIP of 16/225,577 12/19/2018 ABN which is a CIP of 16/158,578 10/12/2018 PAT 10293226 which is a CIP of 16/027,077 07/03/2018 ABN which is a CIP of 15/220,122 07/26/2016 PAT 10086244 and said 17/085,474 10/30/2020 is a CIP of 16/592,170 10/03/2019 PAT 10821344 which is a CON of 16/214,405 12/10/2018 PAT 10471319 and said 17/085,474 10/30/2020 is a CIP of 16/401,926 05/02/2019 PAT 10821338 which is a CIP of 15/848,697 12/20/2017 ABN which is a CIP of 15/359,206 11/22/2016 PAT 10150019 which is a CIP of 15/220,107 07/26/2016 PAT 9993704.
Drawings
The drawings were received on 06/16/2021.  These drawings are acceptable.
Information Disclosure Statement(s)
The IDS received 06/16/2021 includes Document Number 2011/0250985 listed twice (i.e., at Cite No.2 and Cite No. 4).  The second recitation of this ‘985 document has thus been lined-through.
The IDS received 08/30/2021 includes a USPN citation with Document Number 2,077,377, which has been identified with a Publication Date of 04-20-1937 and with a Patentee named Link.  PTO records identify this USPN citation as having a Publication Date of April 20, 1937, but includes a Patentee named Drake and is titled “Method and Apparatus for Producing Sheet Glass”.  Since the information on the IDS does not match the PTO records, the citation has been lined-through.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections - minor
Claims 1, 5 and 11 are objected to because of the following informalities:  
As to claim 1, line 24, the term --a-- should precede “second”;
As to claim 5, line 4, the term --a-- should precede “second”;
As to claim 11, line 20, --a-- should precede “heel”;
As to claim 11, line 21, the term --a-- should precede “second” and --a-- should precede “toe”. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/377,696 (reference application) in view of Fenton (USPN 5,290,032, cited by applicant).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘696 application lacks the feature “wherein said support arm extends substantially parallel to said y-axis”, as required by instant claim 4.  Here, Fenton shows a support bar (28) that may be arranged to extend in a topline-to-sole orientation (i.e., along a vertical y-axis) in order to help dampen impacts from a golf ball while helping to maintain a desired location for the center of gravity (i.e., col. 1, lines 30-36; col.1 , lines 41-51; and col. 3, lines 10-14).  In view of the patent to Fenton, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the copending ‘696 application by specifying that the support arm extends substantially parallel to the y-axis (i.e., in a generally topline-to-sole orientation), with there being a reasonable expectation of success that having the support arm traverse the cavity-back design and remain attached at two distinct locations, one at the topline or crown perimeter and another at the sole perimeter, would have helped to reduce the shock and vibration imparted to the club head during an impact between the strike face and a golf ball. 

Claims 4, 8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/565,895 (reference application).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘895 application lack the specific language “wherein said support arm extends substantially parallel to said y-axis”, as required by instant claim 4.  However, the claims of the ‘895 application require that the support arm extends from the sole to the topline (i.e., claim 1 of the ‘895 application) and thus encompass the limitations of the instant claims regarding an extension of the support arm parallel to the y-axis.  Claim 5 of the copending ‘895 application encompasses the requirement of instant claim 8 that the damping element be an elastomer.  Here, at least claim 11 of the copending ‘895 application requires a second, distinct damping element and encompasses the limitations of instant claim 10.  

Claims 1-11, 13-15 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/532,222 (reference application).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘222 application, on the one hand, are more specific than the instant claims in that the claims of the ‘222 application further require “wherein said support arm comprises a cradle abutting said damping element, a first portion extending from said back portion towards said cradle, and a second portion extending from said topline towards said cradle; wherein said cradle of said support arm has a cradle thickness along said z-axis and a cradle thickness along said x-axis” and “wherein said cradle thickness along said x-axis is greater than said first portion thickness along said x-axis”.  In addition, the claims of the ‘222 application call for “a back cover”, which in essence is equivalent to the “medallion” recited by the instant claims.  As for the remaining limitations in the instant claims, note the following comments:
As to claim 1, see claims 1 and 3-5 of the ‘222 application.
As to claim 2, see claim 2 of the ‘222 application.
As to claim 3, see claim 6 of the ‘222 application.
As to claim 4, see claims 16, 17 and 19 of the ‘222 application.
As to claim 5, see claim 1 of the ‘222 application.
As to claim 6, see claims 1 and 9 of the ‘222 application.
As to claim 7, see claims 16-18 of the ‘222 application.
As to claim 8, see claim 3 of the ‘222 application.
As to claim 9, see claims 2 and 15 of the ‘222 application.
As to claim 10, see claim 20 of the ‘222 application.
As to claim 11, see claims 1, 7 and 16 of the ‘222 application.
As to claim 13, see claims 1, 9 and 16 of the ‘222 application.
As to claim 14, see claim 16 of the ’222 application. 
As to claim 15, see claim 3 of the ‘222 application. 
As to claim 19, see claim 2 of the ‘222 application.
As to claim 20, see claim 20 of the ‘222 application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stites (US PUBS 2010/0273565) in view of Antonious (USPN 4,938,470), both cited by applicant. 
As to claim 1, Stites shows a golf club head (i.e., element 1000; FIGS. 10A-10D) comprising: a striking face (1002); a periphery portion surrounding and extending rearwards from said striking face (i.e., Stites depicts a peripheral-weighted, cavity-back design in FIG. 10A); a coordinate system centered at a center of gravity of said golf club head, said coordinate system comprising a y-axis extending vertically, perpendicular to a ground plane when said golf club head is in an address position at prescribed loft and lie, an x-axis perpendicular to said y-axis and parallel to the striking face, extending towards a heel of said golf club head, and a z-axis, perpendicular to said y-axis and said x-axis and extending through said striking face (i.e., an x-y-z coordinate system may be identified with any golf club head in the normal and customary address position); wherein said striking face (1002) comprises a front surface configured to strike a golf ball and a rear surface (i.e., FIG. 10A shows a rear face) opposite said front surface; a support arm (1006) spaced from said rear surface of said striking face (i.e., FIGS. 10A, 10B show that the support arm is “spaced” from the rear surface in that intermediary member 1044 is situated between the support arm and the rear surface); said support arm (34) extending from said periphery portion (i.e., see FIG. 10A, wherein the support arm 1006 is shown to extend from the peripheral portion).  From a review of paragraph [0069] in Stites, it is clear that the support arm may be in close proximity to the rear surface of the face and that a piece of foam or polymeric material may be interposed between the rear surface and the support arm.  This foam or polymeric material clearly serves as the claimed “damping element”.  An elastomer is a type of polymeric material.  Moreover, selection of a specific elastomer would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to take advantage of the known properties of the elastomer.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  Also, Stites states, in paragraph [0084], that the support arm(s) or braces may extend to other portions of the perimeter, such as a top or side surface and thus the identified support arm may be interpreted as extending from the sole to the topline.  Stites also notes that a covering (i.e., the cover may serve as the claimed “medallion”) may enclose the cavity formed in the rear of the club head (i.e., paragraph [0087]). 
Stites does not explicitly show that the support arm is “affixed to said periphery at two distinct locations” and does not show that the support arm “wherein said first portion of said support arm has a first thickness along said z- axis and a first thickness along said x-axis, wherein said first thickness along said z-axis is greater than said first thickness along said x-axis; wherein said second portion of said support arm has a second thickness along said x-axis and a second thickness along said z-axis, wherein said second thickness along said x-axis is greater than said second thickness along said z-axis;”.  However, Stites does show that more than one support arm may be used to help selectively strengthen portions of the rear surface (i.e., FIG. 9 and paragraphs [0080]-[0083] and more specifically paragraph [0093]).  Moreover, the prior art to Antonious shows it to be old in the art, in an analogous iron-type, cavity-backed, peripherally-weighted club head, to include more than one support member (242, 244), as shown in FIG. 5, wherein the support members not only provide added weight, but also improve the feel, control, accuracy and distance of a struck golf ball (i.e., col. 2, lines 30-39). In view of the teachings already in Stites and combined with the additional showing in Antonious, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Stites by including a second portion of the support arm (i.e., a second portion may be interpreted as a second support arm, as the claim is cast in open terminology, that is, “a golf club head comprising”, and there is no stipulation that the claimed support arm is only a single support arm). Here, the modification of Stites to include at least two support arms would meet the claimed limitation that the support arm is affixed at two distinct locations.  Also, Stites notes in paragraph [0063] that the support arm (e.g., brace 406) may be formed of any suitable material and sized and constructed to locate a majority of its weight adjacent the sole to keep the center of gravity low.  It is understood that this teaching in Stites would apply to any one of a single support arm or multiple support arms included as part of the club head construction.  Given this teaching, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify Stites club head such that “said first portion of said support arm has a first thickness along said x-axis and a first thickness along said z-axis, wherein said first thickness along said x-axis is greater than said first thickness along said z-axis, wherein said second portion of said support arm has a second thickness along said x-axis and a second thickness along said z-axis, wherein said second thickness along said x-axis is greater than said second thickness along said z-axis”, with there being a reasonable expectation of success that adjusting the thickness of the support arm(s) would have enabled the club head designer to adjust the mass distribution of the club head.  
 As to claim 11, Stites shows a golf club head (i.e., element 1000; FIGS. 10A-10D) comprising: a striking face (1002); a periphery portion surrounding and extending rearwards from said striking face (i.e., Stites depicts a peripheral-weighted, cavity-back design in FIG. 10A); a coordinate system centered at a center of gravity of said golf club head, said coordinate system comprising a y-axis extending vertically, perpendicular to a ground plane when said golf club head is in an address position at prescribed loft and lie, an x-axis perpendicular to said y-axis and parallel to the striking face, extending towards a heel of said golf club head, and a z-axis, perpendicular to said y-axis and said x-axis and extending through said striking face (i.e., an x-y-z coordinate system may be identified with any golf club head in the normal and customary address position); wherein said striking face (1002) comprises a front surface configured to strike a golf ball and a rear surface (i.e., FIG. 10A shows a rear face) opposite said front surface; a support arm (1006) spaced from said rear surface of said striking face (i.e., FIGS. 10A, 10B show that the support arm is “spaced” from the rear surface in that intermediary member 1044 is situated between the support arm and the rear surface); said support arm (34) extending from said periphery portion (i.e., see FIG. 10A, wherein the support arm 1006 is shown to extend from the peripheral portion).  From a review of paragraph [0069], it is clear that the support arm may be in close proximity to the rear surface of the face and that a piece of foam or polymeric material may be interposed between the rear surface and the support arm.  This foam or polymeric material clearly serves as the claimed “damping element”. 
Stites does not explicitly show that the support arm is “affixed to said periphery at two distinct locations” and does not show that the support arm “comprises a first portion extending from heel side of said golf club head towards said damping element and second portion extending from toe side of said golf club head towards said damping element”.  However, Stites does show that more than one support arm may be used to help selectively strengthen portions of the rear surface (i.e., FIG. 9 and paragraphs [0080]-[0083] and more specifically paragraph [0093]).  Moreover, the prior art to Antonious shows it to be old in the art, in an analogous iron-type, cavity-backed, peripherally-weighted club head, to include more than one support member (242, 244), as shown in FIG. 5, wherein the support members not only provide added weight, but also improve the feel, control, accuracy and distance of a struck golf ball (i.e., col. 2, lines 30-39). In view of the teachings already in Stites and combined with the additional showing in Antonious, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Stites by including a second portion of the support arm (i.e., a second portion may be interpreted as a second support arm, as the claim is cast in open terminology, that is, “a golf club head comprising”, and there is no stipulation that the claimed support arm is only a single support arm). Here, the modification of Stites to include a support arm having a “first portion extending from heel side” and a “second portion extending from toe side”, wherein these features are met by including two support arms as part of the Stites club head, one of which extends from the heel side and another one extends from the toe side, would have served to selectively dampen portions of the rear face of the club head to improve club head performance. 
As to claim 13, Stites notes in paragraph [0063] that the support arm (e.g., brace 406) may be formed of any suitable material and sized and constructed to locate a majority of its weight adjacent the sole to keep the center of gravity low.  It is understood that this teaching in Stites would apply to any one of a single support arm or multiple support arms included as part of the club head construction.  Given this teaching, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Stites such that “said first portion of said support arm has a first thickness along said x-axis and a first thickness along said z-axis, wherein said first thickness along said x-axis is greater than said first thickness along said z-axis, wherein said second portion of said support arm has a second thickness along said x-axis and a second thickness along said z-axis, wherein said second thickness along said x-axis is greater than said second thickness along said z-axis”, with there being a reasonable expectation of success that adjusting the thickness of the support arm would have enabled the club head designer to adjust the mass distribution of the club head.  
As to claim 14, Stites notes that a covering may enclose the cavity formed in the rear of the club head (i.e., paragraph [0087]).  This covering serves as the claimed “medallion”.
As to claim 15, as noted above under claim 11, Stites discloses that a piece of foam or polymeric material may be interposed between the rear surface and the support arm, with this foam or polymeric material serving as the claimed “damping element”.  An elastomer is a type of polymeric material.  Moreover, selection of a specific elastomer would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to take advantage of the known properties of the elastomer.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
As to claims 16-18, given that Stites reveals that the support arm may be selectively positioned (i.e., paragraph [0080]; FIG. 9) and given that the further teaching reference in Antonious displays that the support arms may be affixed at various angles with respect to an x-axis (e.g., compare FIGS. 2, 4 and 5 in Antonious), one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to orient the support arms in the Stites device at a specific angle with respect to the x-axis, with there being a reasonable expectation of success that changing the angle at which the support arms are oriented would have altered the flexure characteristics of the striking face.  The specific, claimed angle of “greater than 5 degrees” would have been attainable through routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
As to claim 20, the Stites device, as modified by the combined teachings of Stites and Antonious, would have included a separate and distinct “second damping element”, as each support arm would have included its own damping element interposed between the support arm and the rear face.  

Claims 4, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Antonious (USPN 4,826,172) in view of Stites (USPN 7,476,162), both cited by applicant. 
As to claim 4, Antonious shows a golf club head (10) comprising: a striking face (18); a periphery (24) portion surrounding and extending rearwards from said striking face (18); a coordinate system centered at a center of gravity (C.P.) of said golf club head (10), said coordinate system comprising a y-axis extending vertically, perpendicular to a ground plane when said golf club head is in an address position at prescribed loft and lie, an x-axis perpendicular to said y-axis and parallel to the striking face, extending towards a heel of said golf club head, and a z-axis, perpendicular to said y-axis and said x-axis and extending through said striking face (i.e., an x-y-z coordinate system may be identified with any golf club head in the normal and customary address position); wherein said striking face (18) comprises a front surface (i.e., FIG. 1, striking face 18 includes grooves for impacting a golf ball) configured to strike a golf ball and a rear surface (20) opposite said front surface (18); a support arm (i.e., elements 1030, 1032 shown in FIG. 15 may each serve as the claimed “support arm”) spaced from said rear surface (20) of said striking face (18).  See col. 8, lines 1-11 explaining that the elements (1030, 1032) are spaced from the rear surface. The support arm (i.e., elements 1030, 1032) are shown as extending from said periphery portion; wherein said support arm is affixed to said periphery portion at two distinct locations (i.e., again, FIG. 15 shows the elements 1030, 1032 extending from the topline peripheral wall to the sole peripheral wall); wherein said support arm (1030, 1032) extends substantially parallel to said y-axis (i.e., FIG. 15 shows the support arm (1030, 1032) as extending substantially in a vertical or y-axis direction).
Antonious differs from the claimed invention in that Antonious lacks “a damping element residing between said support arm and said rear surface of said striking face; wherein said damping element comprises a front surface in contact with said rear surface of said striking face and a rear surface in contact with said support arm”.  Here, Stites shows it to be old in the art to provide a club head, which is analogous to the club head in Antonious (i.e., Stites and Antonious both show a peripherally-weighted, cavity-back iron-type club head) and wherein Stites provides a damping element (57, 107) between a support arm (34) and a rear face of the striking face in order to absorb vibration upon impact of the striking face with a golf ball (i.e., col. 5, line 55 through col. 6, line 19).  In view of the patent to Stites, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Antonious by placing a damping element between each of the support arms (1030, 1032) and the rear face of the club head, with there being a reasonable likelihood of success that the damping material would have reduced vibration upon ball impact and improved the performance of the club head.  Here, combining the damping element of Stites with the support arms of Antonious essentially amounts to combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claim 5, in Antonious, said periphery portion comprises a sole extending rearwards from a bottom of said striking face and a topline extending rearwards from a top of said striking face, wherein said support arm comprises a first portion extending from said sole towards said damping element and second portion extending from said topline towards said damping element.  See FIG. 15.  Here, part of an upper portion of the support arm may be considered to be a first portion while part of a lower portion of the support arm may be considered a second portion.  The support arm(s) identified herein as elements (1030, 1032) extend from the outer peripheral wall towards the rear face and thus extend toward the damping element that is located between the support arms and the rear face, when modified with the Stites teaching. 
As to claim 8, Stites obviates the use of a damping element that comprises an elastomer (i.e., col. 5, line 67 through col. 6, line 1).  The use of an elastomer material as part of the damping element in the modified Antonious device would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention, as elastomer material would effectively have absorbed impacts.  Moreover, selection of a known material to take advantage of the properties of the known material would have been obvious to one of ordinary skill in the art.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
As to claim 10, the claim only requires a separate and distinct second damping element.  Given that Antonious shows what can be considered to be two support arms (1030, 1032), and given that each of these support arms may include its own damping element in the manner taught by Stites, the modified Antonious device meets the limitation of a second damping element in contact with said striking face, said second damping element separate and distinct from said damping element. Given that Stites includes a damping element (57) associated with one support bar (34), it follows that a second damping element associated with a second support bar would have involved an obvious duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

/
/
Claims 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takechi (USPN 8,267,807), cited by applicant. 
As to claim 11, Takechi shows a golf club head (1) comprising: a striking face (11); a periphery portion surrounding and extending rearwards from said striking face (i.e., Stites depicts a peripheral-weighted, cavity-back design in FIG. 2); a coordinate system centered at a center of gravity of said golf club head, said coordinate system comprising a y-axis extending vertically, perpendicular to a ground plane when said golf club head is in an address position at prescribed loft and lie, an x-axis perpendicular to said y-axis and parallel to the striking face, extending towards a heel of said golf club head, and a z-axis, perpendicular to said y-axis and said x-axis and extending through said striking face (i.e., an x-y-z coordinate system may be identified with any golf club head in the normal and customary address position); wherein said striking face (11) comprises a front surface (i.e., the portion including portion 11; FIG. 3) configured to strike a golf ball and a rear surface (FIG. 2) opposite said front surface; a support arm (30) spaced from said rear surface of said striking face (i.e., FIG. 3 shows how support arm 30 is spaced by a distance from the rear surface sufficient enough to interpose a damping material (20); said support arm (30) extending from said periphery portion (i.e., see FIG. 2, wherein when the support arm 30 is fitted within the cavity, a first portion (39(39h)) extends from the heel side of said golf club head towards said damping element (20) and a second portion (39(39t)) extends from the toe side of said golf club head towards said damping element (20).  
As to claim 12, note heel side weight (45) and toe side weight (44).  Here, the claim does not require that the support arm extends directly from the weight member(s).  Thus, when the support arm (30) is fitted within the cavity, it is clear that the first portion of the support arm (i.e., a portion adjacent (39(39h)) nearest the heel as well as a second portion of the support arm (39(39(t)) nearest the toe are situated so that the support arm (30) essentially extends from the heel side weight member and from the toe side weight member. 

As to claim 15, Takechi states that the damping element (20) may comprise an elastomer (i.e., col. 3, lines 30-36). 

Claims 11 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stites (USPN 7,476,162), cited by applicant.
As to claim 11, Stites shows a golf club head (i.e., element 14; FIGS. 2, 3) comprising: a striking face (26); a periphery portion surrounding and extending rearwards from said striking face (i.e., Stites depicts a peripheral-weighted, cavity-back design in FIG. 3); a coordinate system centered at a center of gravity of said golf club head, said coordinate system comprising a y-axis extending vertically, perpendicular to a ground plane when said golf club head is in an address position at prescribed loft and lie, an x-axis perpendicular to said y-axis and parallel to the striking face, extending towards a heel of said golf club head, and a z-axis, perpendicular to said y-axis and said x-axis and extending through said striking face (i.e., an x-y-z coordinate system may be identified with any golf club head in the normal and customary address position); wherein said striking face (26) comprises a front surface (i.e., the face 26 includes groves 27) configured to strike a golf ball and a rear surface (30) opposite said front surface; a support arm (34) spaced from said rear surface of said striking face (i.e., FIG. 4 shows how support arm 34 is spaced by a distance 47 from the rear surface); said support arm (34) extending from said periphery portion (i.e., see FIG. 3, wherein the support arm 34 is shown to extend from the peripheral portion); wherein said support arm is affixed to said periphery portion at two distinct locations (i.e., FIG. 3 shows the support arm 34 attached by fasteners 35 at least at two distinct points); a damping element (57) residing between said support arm and said rear surface of said striking face; wherein said damping element (57) comprises a front surface in contact with said rear surface of said striking face and a rear surface in contact with said support arm (i.e., FIG. 5); wherein said support arm (34) comprises a first portion extending from a heel side of said golf club head towards said damping element and second portion extending from a toe side of said golf club head towards said damping element (i.e., FIG. 3 clearly shows the support arm 34 extending from the toe and heel portions. It may be noted that one half of the longitudinal extent of the support arm 34 extends from the toe side and a second half of the longitudinal extent of the support arm 34 extends from the heel side). 
As to claim 15, Stites states that the damping element (57) may comprise an elastomer (i.e., col. 5, line 67 through col. 6, line 1). 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 1 and 9 in Breier;
Figs. 2E, 2F in Stites;
Fig. 7 in Halberg;
Figs. 7A, 7E in Cardani.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711